                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


IN RE: J. MARCOS PERALES-PINA                                       No. 1:19-mc-00018-WJ


                                  ORDER OF SUSPENSION

       THIS MATTER comes before the Court on J. Marcos Perales-Pina's failure to respond to

the Court's Order to Show Cause. See Doc.1, filed March 20, 2019.

       The Supreme Court of the State of New Mexico ordered that Mr. Perales-Pina receive a

“DEFINITE SUSPENSION” from the practice of law for a period of one year, effective March

15, 2019. Order at 2, In the Matter of J. Marcos Perales Pina, No. S-1-SC-37402, filed March 8,

2019. The Local Rules of Civil Procedure for the District of New Mexico do not allow an attorney

who has been suspended from the practice of law to practice before this Court:

       An attorney admitted to the bar of this court must remain in good standing in all
       courts where admitted. In good standing means not suspended or disbarred by any
       court for any reason. An attorney whose suspension or disbarment has been stayed
       by order of the disciplining court prior to the effective date of the suspension or
       disbarment remains in good standing. An attorney who is not in good standing may
       not practice before the bar of this court or continue to be an attorney or record in
       any pending case. . . .

D.N.M.LR-Civ. 83.2(c) (“Rule of Good Standing”).

       The Court ordered Mr. Perales-Pina to show cause in writing why the Court should not

suspend or disbar him in accordance with D.N.M.LR-Civ. 83.2(c) due to his suspension by the

Supreme Court of the State of New Mexico. The Court notified Mr. Perales-Pina that failure to

timely show cause will result in suspension from the Federal Bar of the District of New Mexico.

Mr. Perales-Pena did not respond to the Court's Order to Show Cause by the April 3, 2019,

deadline.
       The Court INDEFINITELY SUSPENDS J. Marcos Perales-Pina from practice before the

United States District Court for the District of New Mexico, effective from the date of this Order.

Mr. Perales-Pina is hereby put on notice that reinstatement to the State Bar of New Mexico by the

New Mexico Supreme Court shall not automatically constitute admission to the Federal Bar of the

District of New Mexico. Accordingly, should Mr. Perales-Pina wish to be readmitted to practice

in this Court, he will have to reapply at the appropriate time for admission to the Federal Bar of

the District of New Mexico.

       IT IS SO ORDERED.



                                             _________________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
